Barnard, P. J.:
The only question presented by this appeal is, whether a greater amount of cost than is allowed by law can be taxed by the agreement of the attorneys? We think it cannot be done. The general rule is that costs, when allowed, shall be according to a fixed and definite rule.
The agreement in question was not an agreement touching the subject-matter of the litigation, but had reference to a matter collateral thereto, which is regulated by statute. (First National Bank v. Tamajo, 77 N. Y., 476.)
The county judge was entirely right in deciding that it was improper for a court to increase the cost of the litigation beyond the *173legal rate, under an. agreement made by the attorneys. The order ^should be affirmed, with costs and disbursements.
Gilbert and Dykman, JJ., concurred.
Order affirmed, with costs and disbursements.